The appellee, on the 9th day of October, 1909, issued a policy upon the life of Frederick William Grell, husband of appellant, for her benefit, in the sum of $1,000. The premium was paid for the first year, and within said year the insured committed suicide. The trial court rendered judgment for appellee.
The following is written in the face of the policy: "The mutual agreements, benefits and privileges stated on the subsequent pages are hereby made a part of this contract, as fully as if recited at length over the signatures hereunto affixed." On the second page, following the signatures of the parties to said agreement, is the following: "Suicide. In case of suicide committed while sane or insane, within one year from the date on which this insurance becomes effective, the limit of recovery hereunder shall be the premiums paid." Appellant insists that this is no part of the insurance contract, for the reason that on the first page is printed in capital letters, "agreements, benefits and privileges," following which on the second page is a subhead printed in capital letters, "general provisions," and the suicide clause above quoted comes under the head of general provisions. Following the subhead "general provisions" is another subhead printed in capital letters, "protection to contract if insured is wholly disabled," under which subhead are several clauses beneficial to the insured. Following the last-named subhead is another printed in capital letters, "special installment and trust fund options." We are of the opinion that everything on each of the first, second, and third pages following the signatures of the officers of the company are included under the term "the mutual agreements, benefits and privileges stated on the subsequent pages."
If, however, we are mistaken in this, the judgment of the court must be affirmed for the reason that the application for insurance, part one, and signed by the insured, contains the following clause: "I further agree that if I shall die by my own hand or act, whether I be at the time sane or insane, during two years next following the date of issue of said policy the company shall be liable only for the net reserve held against said policy reckoned according to the legal standard of Texas." And also in another part of the application for said policy signed by the insured there is the following clause: "I further agree that self-destruction, sane or insane, and death in consequence of violation of law within one year, are not risks assumed by the company in the policy." In the face of the policy there is written the following clause: "This contract is issued in consideration of the statements and agreements made in the application therefor, which are hereby made a part hereof, and in further consideration of the annual premium," etc. This statement written in the face of the policy makes the application a part of the policy by which it was avoided by the suicide of the insurer, unless it is prevented from being such by our statute, which reads as follows: "Policies of insurance to be accompanied by copy of questions, etc. Every contract or policy of insurance issued or contracted for in this state shall be accompanied by a written, photographic or printed copy of the application for such insurance policy or contract, as well as a copy of all questions asked and answers given thereto. The provisions of the foregoing articles shall not apply to policies of life insurance in which there is a clause making such policy indisputable after two years or less, provided premiums are duly paid." R.S. 1911, art. 4951.
The policy sued on was incontestable after one year from the date of its issue, provided *Page 758 
the premiums were duly paid. Neither written, photographic, nor printed copies of the application for such policy accompanied the same. Appellant insists that this provision of the statute is not applicable to the policy sued on, for the reason that it contains an additional provision more onerous than that required by the statute. This alleged additional provision is as follows: "And is free from conditions as to residence, travel or place of death." Appellant insists that this means that not only must the premiums be paid, but that the insured must not have violated the provisions of the policy as to residence, travel, or place of death. The application for the policy contains the following: "I also agree that if during the two years next following the date of the issue of the policy of insurance for which application is hereby made I shall, without written permission granted by said company, travel or reside elsewhere than in those parts of the United States of America lying north of the torrid zone and south of the 16th parallel of north latitude, etc., policy shall be void." Said application also contains the following: "I also agree that military and naval service in time of war are risks not assumed by said company, and are not intended to be covered by said policy, unless a written permit therefor at the company's regular rate of extra premium shall be granted. And that if I shall engage in any such service during the continuance of said policy, without such a permit, no claim shall exist under said policy except for the net reserve held against it, reckoned according to the legal standard of Texas." The full clause in the face of the policy with reference to these matters reads as follows: "This contract shall be incontestable after one year from the date of its issue, provided the required premiums are duly paid, and is free from conditions as to residence, travel or place of death. No permit or extra premium will be required for military or naval service in time of war or in time of peace." As we construe this clause, instead of being an additional burden upon the insured, it freed him from the conditions as to residence, travel, place of death and of obtaining permission to engage in military or naval service and the payment of extra premiums by reason thereof.
Finding no error in the record, the judgment of the trial court is affirmed.
Affirmed. *Page 948